Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 1 of 28 PageID 868




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TIFFANI BRAZELL,

               Plaintiff,
v.                                                        Case No. 8:20-cv-485-SCB-AEP

HILLSBOROUGH COUNTY BOARD
OF COUNTY COMMISSIONERS,

          Defendant.
______________________________/

                                            ORDER

       This cause comes before the Court on cross-motions for summary judgment

(Doc. No. 15, 16), and the responses thereto (Doc. No. 19, 23). The Court directed

Defendant to file a reply brief. (Doc. No. 28). As explained below, summary

judgment is granted in favor of Defendant on Plaintiff’s gender discrimination and

hostile work environment claims; both parties’ motions for summary judgement

are denied as to Plaintiff’s retaliation claims.

I. Standard of Review 1



1
  In this case, Plaintiff has asserted claims of gender discrimination, sexual harassment, and
retaliation. Both parties move for summary judgment on Plaintiff’s retaliation claims, and
Defendant also seeks summary judgment on Plaintiff’s gender discrimination and sexual
harassment claims. As such, the Court construes the evidence relating to Plaintiff’s gender
discrimination and sexual harassment claims in the light most favorable to Plaintiff, as the non-
moving party. With regard to the retaliation claims, both parties are moving for summary
judgment, and the facts are viewed in the light most favorable to the non-moving party on each
motion.
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 2 of 28 PageID 869




      Summary judgment is appropriate Aif the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.@ Fed. R. Civ. P. 56(a). The Court must draw all inferences from the

evidence in the light most favorable to the non-movant and resolve all reasonable

doubts in that party's favor. See Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir.

2006)(citation omitted). The moving party bears the initial burden of showing the

Court, by reference to materials on file, that there are no genuine issues of material

fact that should be decided at trial. See id. (citation omitted). When a moving

party has discharged its burden, the non-moving party must then go beyond the

pleadings, and by its own affidavits, or by depositions, answers to interrogatories,

and admissions on file, designate specific facts showing there is a genuine issue for

trial. See id. (citation omitted).

II. Background

      Plaintiff Tiffani Brazell worked as a Recreation Leader for Defendant

Hillsborough County Board of County Commissioners. In her position, she

planned, coordinated, and supervised after school activities for children at

Defendant’s parks.

                        The Sexual Harassment Complaint

      When Plaintiff began working at the Jackson Springs park, her supervisor

was Wayne Mayweather. (Doc. No. 15-4, depo. p. 45). Plaintiff contends that


                                          2
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 3 of 28 PageID 870




Mayweather sexually harassed her. Specifically, on one occasion, Plaintiff

contends that Mayweather called her and told her that “he was going to fuck [her]

with his big black dick where there weren’t cameras.” (Doc. No. 15-4, depo. p. 48-

49). Although Mayweather called and texted Plaintiff often, this was the only time

that he made a vulgar comment directly to her. (Doc. No. 15-4, depo. p. 49-52).

The only other sexual comments that Plaintiff identifies that Mayweather made to

her were that he often texted her, “‘Hey cutie.’” (Doc. No. 15-4, depo. p. 52).

      On another occasion, Plaintiff was alone with Mayweather in the park’s

gym. (Doc. No. 15-4, depo. p. 47-48). Mayweather tried to get Plaintiff to come

into his office where there were no cameras, and this made Plaintiff feel

uncomfortable. (Doc. No. 15-4, depo. p. 48). Plaintiff contends that Mayweather

tried to talk with her by themselves multiple times. (Doc. No. 15-4, depo. p. 48).

      Plaintiff contends that on another occasion, Mayweather made a sexual

comment about her to someone else. (Doc. No. 15-4, depo. p. 59-60).

Specifically, Plaintiff had dropped her keys and when she bent to pick them up,

Mayweather said to another employee “something like, ‘She better not drop them

keys in front of me.’” (Doc. No. 15-4, depo. p. 60). This comment was not made

directly to Plaintiff, nor did she overhear it; she learned of it from the employee

that Mayweather said it to, and the comment made Plaintiff feel uncomfortable.




                                          3
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 4 of 28 PageID 871




(Doc. No. 15-4, depo. p. 59-61). Plaintiff reported these incidents to Defendant on

September 14, 2017. (Doc. No. 15-4, depo. p. 52, 60; Doc. No. 15-1, depo. p. 38).

      Defendant took about six months to investigate Plaintiff’s sexual harassment

complaint. (Doc. No. 15-1, depo. p. 39-40). During this time, Plaintiff did not

report to Mayweather, and Plaintiff assumed that Defendant had fired him.

However, months later, Plaintiff saw Mayweather at a county meeting and realized

that Defendant had not fired him. As a result, Plaintiff asked for a meeting with

HR. (Doc. No. 15-4, depo. p. 56, 59). It was during her August 2018 meeting with

Erica Herrera and Matthew Stewart from HR, as well as an attorney from the

county attorney’s office, that Plaintiff first learned the results of Defendant’s

investigation into her complaint and the manner in which Mayweather was

disciplined. (Doc. No. 15-4, depo. p. 56; Doc. No. 15-2, depo. p. 27). Defendant

had determined that Mayweather had violated Defendant’s sexual harassment

policy, and as a result, Defendant had put Mayweather on a three-month leave,

transferred him to another part of the county, and demoted him. (Doc. No. 15-4,

depo. p. 53-55; Doc. No. 15-2, depo. p. 68; Doc. No. 15-1, depo. p. 44). Plaintiff

believes that Mayweather was still in a supervisory position after his demotion.

(Doc. No. 15-4, depo. p. 58-59).

      Plaintiff was unhappy with the way that Defendant handled her complaint.

(Doc. No. 15-4, depo. p. 56). Plaintiff believed that Defendant had a zero


                                           4
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 5 of 28 PageID 872




tolerance policy towards sexual harassment, and as such, she assumed that

Defendant had terminated Mayweather. (Doc. No. 15-4, depo. p. 56, 59). Plaintiff

was also unhappy with the fact that she could still run into Mayweather at county

meetings. (Doc. No. 15-2, dep. p. 28; Doc. No. 15-4, depo. p. 57). Plaintiff

expressed her displeasure with the investigation and the resulting discipline during

this meeting, and she believes that Stewart and Herrera were not happy with her for

doing so. (Doc. No. 15-4, depo. p. 115-20).

                                     Driver’s License Issue

          On November 11, 2018, Plaintiff was involved in a car accident after she

had been drinking. 2 (Doc. No. 15-4, depo. p. 70). Law enforcement asked

Plaintiff to take a breathalyzer test, but she refused. (Doc. No. 15-4, depo. p. 75).

Plaintiff was charged with DUI and taken to jail for the night. (Doc. No. 15-4,

depo. p. 74-75). Ultimately, Plaintiff pled to a lesser charge of reckless driving,

and her license was suspended for a year due to her refusal to take the breathalyzer

test. (Doc. No. 15-4, depo. p. 79, 112).

          Within a day or two after the accident, Plaintiff went to the DMV to obtain a

business purpose only (“BPO”) license. (Doc. No. 15-4, depo. p. 81-82). The

BPO license permitted Plaintiff to drive to and from work, school, religious

services, and for life necessities. (Doc. No. 15-4, depo. p. 82). Plaintiff


2
    Plaintiff was not on the job when the accident occurred. (Doc. No. 15-4, depo. p. 70).
                                                   5
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 6 of 28 PageID 873




immediately told HR (Erica Herrera and Matthew Stewart) and her supervisor

about the accident, her arrest, the suspension of her license for one year, and the

BPO license. (Doc. No. 15-4, depo. p. 77-78, 82, 84; Doc. No. 15-1, depo. p. 59).

      When Plaintiff spoke with Herrera and Stewart about what had happened,

they initially did not express any concerns to her or indicate that the BPO license

would be a problem. (Doc. No. 15-4, depo. p. 84-85). On May 28, 2019, after

Plaintiff’s reckless driving case was resolved, Plaintiff emailed Herrera and

Stewart a copy of the final judgment and sentence and reiterated that she still had a

suspended license. (Doc. No. 23-3).

      Thereafter, Herrera and Stewart told Plaintiff that a BPO license was not

sufficient for her job with Defendant, because the minimum qualifications for her

position required that she have “a valid Driver License.” (Doc. No. 15-4, depo. p.

85-86; Doc. No. 16-2, p. 7 of 11). Also, Defendant’s “Motor Vehicle Safety”

policy stated that employees with BPO licenses “may not drive without the written

permission of the County Administrator.” (Doc. No. 16-3, p. 2). That policy also

provided that employees that do not possess a valid driver’s license (which does

not include a BPO license) “will be subject to Civil Service and Human Resources

rules governing their continued employment up to and including termination.”

(Doc. No. 16-3, p. 1).




                                          6
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 7 of 28 PageID 874




       On June 5, 2019, Herrera asked the county attorney to draft a waiver and

release for Plaintiff to sign. (Doc. No. 23-4). On August 5, 2019, Herrera and

Stewart told Plaintiff that in order to avoid disciplinary action due to her only

having a BPO license, she would have to sign a waiver and release of all of her

claims to date (including all claims under Title VII and the Florida Civil Rights

Act), along with a resignation letter that would go into effect if she did not get her

regular license reinstated by a specific date. 3 (Doc. No. 15-4, depo. p. 87-88, 96-

97; Doc. No. 26-2; Doc. No. 15-2, depo. p. 42-43, 48). The waiver and release

included a provision that Plaintiff agreed to voluntarily resign from her position if

her driver’s license was not reinstated by an agreed-upon date. Defendant

contends that the waiver and release was necessary so that Defendant could have

some assurance of the date when Plaintiff would have her license reinstated. (Doc.

No. 15-2, depo. p. 42; Doc. No. 15-1, depo. p. 61). During this August 5, 2019

meeting, there was no discussion of Plaintiff’s prior sexual harassment complaint.

(Doc. No. 15-4, depo. p. 89).

       Plaintiff did not want to sign the waiver and release, nor did she want to

submit the contingent resignation letter. (Doc. No. 16-1, p. 2-3). She did not

understand why the BPO license was insufficient, given that the BPO license



3
 Herrera stated in her deposition that she and Stewart were the ones that came up with the option
of allowing Plaintiff to keep her job if she signed the waiver and release. (Doc. No. 15-2, depo.
p. 42-43).
                                                  7
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 8 of 28 PageID 875




allowed her to drive for work purposes, she had continued to work for Defendant

as a Recreation Leader with her BPO license for almost nine months, and she

believed that she was not required to drive as part of her job. (Doc. No. 15-4,

depo. p. 65, 90-92; Doc. No. 15-2, depo. p. 37-38).

      Plaintiff admits, however, that she had been in vehicles driven by other

county employees that were transporting children to other parks. (Doc. No. 15-4,

depo. p. 65-68). She also admits that, prior to the accident, she had driven as part

of her job, but she contends that driving was not a requirement. (Doc. No. 15-4,

depo. p. 90-92). Defendant contends that Plaintiff was required to drive as part of

her job, and it was simply accommodating her while her license was suspended by

having other employees drive instead of Plaintiff. (Doc. No. 15-2, depo. p. 39, 99).

      On August 12, 2019, Plaintiff sent an email to Stewart and Herrera stating

that she would not be signing the waiver and release. (Doc. No. 15-2, p. 51 of 61).

Plaintiff pointed out the exception to the rule that a BPO license is insufficient—

the Motor Vehicle Safety policy states that an employee with a BPO license can

drive on county business if they have “the written permission of the County

Administrator.” (Doc. No. 16-3, p. 2; Doc. No. 15-2, p. 52 of 61). Plaintiff then

stated that she “respectfully request[ed] that written permission [be] granted per

this provision.” (Doc. No. 15-2, p. 52 of 61). Stewart and Herrera did not act upon




                                          8
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 9 of 28 PageID 876




Plaintiff’s request. (Doc. No. 15-4, depo. p. 119-20; Doc. No. 15-1, depo. p. 56-

57; Doc. No. 15-2, depo. p. 50-53, 57-62).

      After Plaintiff refused to sign the waiver and release and to submit the

contingent resignation letter, Defendant decided to move forward with a pre-

disciplinary hearing (“PDH”) due to Plaintiff having only a BPO license. (Doc.

No. 15-2, depo. p. 63). The PDH took place on September 9, 2019, and thereafter,

Plaintiff was offered another opportunity to sign the waiver and release and to

submit a contingent resignation letter. (Doc. No. 15-2, depo. p. 64; Doc. No. 15-1,

depo. p. 85).

      On September 20, 2019, Plaintiff signed the waiver and release, along with a

resignation letter that would become effective on November 20, 2019 if her license

was not reinstated by that date, and she gave the documents to HR. However, she

stated that she was submitting the documents “[u]nder extreme duress,” which led

Defendant to reject the documents. (Doc. No. 26-3; Doc. No. 26-4; Doc. No. 15-4,

depo. p. 103-04). Stewart and Herrera told Plaintiff that her failure to voluntarily

sign the waiver and release and to submit the contingent resignation letter would

result in discipline. (Doc. No. 105-4, depo. p. 105-06, 125).

      Plaintiff was terminated on September 20, 2019, with the stated reason for

her termination being her failure to have an unrestricted license, which precluded




                                          9
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 10 of 28 PageID 877




 her from meeting the minimum qualifications for her position. 4 (Doc. No. 15-3,

 depo. p. 21). However, had Plaintiff voluntarily signed the waiver and release and

 submitted the contingent resignation letter, Plaintiff would not have been

 terminated on September 20, 2019, and she would have been allowed to continue

 working for Defendant with her BPO license until November 20, 2019 (and

 thereafter if her license was reinstated). (Doc. No. 15-2, depo. p. 106-07; Doc. No.

 15-1, depo. p. 72-73, 103).

        Plaintiff believes that retaliation was the true motivation for her termination,

 and she stated her suspicion in her written statement that she submitted at the PDH.

 (Doc. No. 15-1, depo. p. 65-66; Doc. No. 16-1). In her written statement, Plaintiff

 questioned why she was being disciplined for having a BPO license, since she was

 not required to drive for her job, and regardless, a BPO license allowed her to drive

 for work purposes. (Doc. No. 16-1). Additionally, Plaintiff alleged that she felt

 that she was facing discipline over her BPO license as a means of retaliating

 against her for complaining about the investigation into her sexual harassment

 complaint, stating:

               I would also like to mention that I feel that I am being
               bullied and targeted by Human Resources on this matter. I
               am aware that others within the Parks and Recreations
               department have been faced with situations where their
 4
   Beverly Waldron (the HR Director) was the final decisionmaker for the decision to terminate
 Plaintiff’s employment, but Stewart and Herrera recommended to Waldron that Plaintiff be
 terminated. (Doc. No. 15-1, depo. p. 91-94, 98-99; Doc. No. 15-2, depo. p. 75-76). Herrera had
 told Waldron of Plaintiff’s refusal to sign the waiver and release. (Doc. No. 15-2, p. 88).
                                                  10
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 11 of 28 PageID 878




              license was suspended for a period of time for similar
              circumstances - and were never rigorously sought after or
              had to face any consequences in respect to their
              employment. Is it common practice for HR to pick and
              choose who they decide to discipline?

              My interactions with HR started when I approached HR
              with a sexual harassment complaint. HR took an entire
              year to investigate and process this compliant [sic] and
              admittedly acknowledged that HR did not manage the
              complaint properly, timely, or in accordance with County
              policies. The outcome of the other individual ended in
              suspension WITH PAY for two months, and having this
              individual transferred to another county department. Matt
              Stewart of HR was the individual handling this case. I have
              truly felt bullied and targeted through this situation
              regarding my license, possibly as a sort of retaliation for
              my continued persistence and questioning of how HR
              handled the sexual harassment complaint?

 (Doc. No. 16-1, p. 3-4). Defendant did not investigate Plaintiff’s complaint of

 retaliation contained in her written statement that was submitted at the PDH. (Doc.

 No. 15-1, depo. p. 66-68; Doc. No. 15-2, depo. p. 77-78, 81-83).

       During her deposition, Plaintiff elaborated on her retaliation theory, stating

 that she believed that Herrera and Stewart were retaliating against her for her

 complaints about the sexual harassment investigation and resulting discipline for

 Mayweather, which they all discussed during their August 2018 meeting. (Doc.

 No. 15-4, depo. p. 114-20). In support of this contention, Plaintiff points out that

 she had asked HR to see if the County Administrator would consider approving her

 continued employment with a BPO license, but HR did not act on Plaintiff’s


                                           11
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 12 of 28 PageID 879




 multiple requests. (Doc. No. 15-4, depo. p. 119-20; Doc. No. 15-1, depo. p. 56-57;

 Doc. No. 15-2, depo. p. 50-53, 57-62). Additionally, Plaintiff points out that other

 Recreation Leaders that had restricted licenses were not required to sign a waiver

 and release of their claims in order to remain employed with Defendant. (Doc. No.

 15-4, depo. p. 117-19; Doc. No. 19-1). Specifically, Plaintiff points to two male

 Recreation Leaders, Franklin Gates and Vince Bowers.5 (Doc. No. 19-1).

        On December 29, 2005, Gates had his license suspended after he was

 driving while intoxicated, and he had a BPO license until his license was reinstated

 on March 24, 2006. (Doc. No. 19-1, p. 2). While Gates received a written

 reprimand for having a suspended license and driving while intoxicated, Plaintiff

 contends that he was not required to sign a waiver and release in order to keep his

 job. (Doc. No. 19-1, p. 1-2; Doc. No. 15-2, depo. p. 106).

        Likewise, on October 5, 2009, Bowers got a DUI, which presumably led to

 him having a restricted license. (Doc. No. 19-1, p. 4). Plaintiff contends that

 Bowers, like Gates, was not required to sign a waiver and release in order to keep

 his job. (Doc. No. 19-1, p. 1; Doc. No. 15-2, depo. p. 106).

        Plaintiff’s license was reinstated on November 12, 2019—less than two

 months after her termination. (Doc. No. 15-4, depo. p. 124). On December 17,



 5
   Plaintiff names a third male employee, David Docobo, but she provides no information
 regarding his job title or any information regarding the suspension of his license. (Doc. No. 19-
 1).
                                                  12
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 13 of 28 PageID 880




 2019, Defendant received a copy of the charge of discrimination that Plaintiff had

 filed with the EEOC, in which she alleged gender discrimination, sexual

 harassment, and retaliation. (Doc. No. 16-2, ¶ 6; Doc. No. 16-4). After Plaintiff’s

 termination, Defendant contends that it held Plaintiff’s position for her and made

 multiple offers to reinstate her, but reinstatement was contingent on Plaintiff

 signing the waiver and release of all of her claims. (Doc. No. 15-2, depo. p. 102-

 104, 107-08). In January of 2020, Plaintiff rejected Defendant’s offers. (Doc. No.

 15-2, depo. p. 104-05).

                                  Plaintiff’s Claims

       As a result of the above, Plaintiff filed suit against Defendant under Title VII

 and the Florida Civil Rights Act (“FCRA”). Specifically, she contends that

 Defendant discriminated against her by Mayweather’s creation of a hostile work

 environment and by Defendant treating male employees with suspended licenses

 more favorably than she was treated. She also contends that Defendant retaliated

 against her for making the sexual harassment complaint and then complaining that

 Defendant undertook an inadequate investigation and failed to properly discipline

 Mayweather for his harassing conduct.

 III. Motions for Summary Judgment

       The parties have filed cross-motions for summary judgment on Plaintiff’s

 retaliation claims. Additionally, Defendant moves for summary judgment on


                                           13
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 14 of 28 PageID 881




 Plaintiff’s gender discrimination and sexual harassment claims. Accordingly, the

 Court will analyze each claim. 6

        A. Hostile Work Environment

        Plaintiff contends that Defendant discriminated against her by Mayweather’s

 creation of a hostile work environment. Defendant moves for summary judgment

 on Plaintiff’s hostile work environment claims, arguing that Plaintiff cannot show

 that the harassment was sufficiently severe or pervasive. The Court agrees with

 Defendant.

         In order to prove her hostile work environment claims, Plaintiff must show

 the following: “(1) that she belongs to a protected group; (2) that she has been

 subjected to unwelcome sexual harassment; (3) that the harassment was based on

 her sex; (4) that the harassment was sufficiently severe or pervasive to alter the

 terms and conditions of employment and create a discriminatorily abusive working

 environment; and (5) that a basis for holding the employer liable exists.” Hulsey v.

 Pride Restaurants, LLC, 367 F. 3d 1238, 1244 (11th Cir. 2004)(citations omitted).

 Defendant argues that Plaintiff cannot establish the fourth element—that the

 harassment was sufficiently severe or pervasive to alter the terms and conditions of

 employment and create a discriminatorily abusive working environment.


 6
   Plaintiff’s claims are asserted under both Title VII and the FCRA. “Because the FCRA is
 modeled after Title VII, and claims brought under it are analyzed under the same framework, . . .
 the state-law claims do not need separate discussion and their outcome is the same as the federal
 ones.” Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1271 (11th Cir. 2010).
                                                   14
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 15 of 28 PageID 882




       Courts have explained how to determine whether the alleged sexually

 harassing conduct is sufficiently severe or pervasive to support a hostile work

 environment claim:

              To be actionable under Title VII, a hostile work
              environment must be both “objectively and subjectively
              offensive, one that a reasonable person would find hostile
              and abusive, and one that the victim in fact did perceive to
              be so.” In assessing whether harassment is objectively
              severe and pervasive, courts typically look to: (1) the
              frequency of the conduct; (2) the severity of the conduct;
              (3) whether the conduct was physically threatening and
              humiliating or just a mere utterance; and (4) whether the
              conduct unreasonably interferes with the employee's work
              performance. In considering these factors, [courts]
              employ a totality of the circumstances approach, instead
              of requiring proof of each factor individually.

 Id. at 1247–48 (internal citations omitted).

       In this case, Plaintiff has proffered evidence that Mayweather did the

 following: (1) he once stated to her that “he was going to fuck [her] with his big

 black dick where there weren’t cameras;” (2) he called and texted her; (3) he called

 her “cutie” in texts; (4) he tried to talk to Plaintiff alone and in areas where there

 were no cameras; and (5) he made a comment to another employee about Plaintiff

 when she bent down to pick up her keys, stating something like, “‘She better not

 drop them keys in front of me.’” This conduct, however, does not rise to the level

 of being sufficiently severe or pervasive to alter the terms and conditions of

 Plaintiff’s employment and create a discriminatorily abusive working environment.


                                            15
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 16 of 28 PageID 883




       Plaintiff fails to provide sufficient detail as to the time period during which

 this conduct occurred and how frequently Mayweather called her, texted her, and

 tried to talk to her alone and in areas where there were no cameras. Even assuming

 that Mayweather engaged in such conduct frequently, this conduct, considered as a

 whole, cannot be characterized as severe. Plaintiff does not allege that

 Mayweather ever physically touched her, and she only alleges one instance of

 Mayweather making a vulgar statement directly to her. Further, Plaintiff offered

 no evidence that Mayweather’s conduct unreasonably interfered with her work

 performance. Accordingly, the Court agrees with Defendant that Mayweather’s

 conduct was not sufficiently severe or pervasive to alter the terms and conditions

 of Plaintiff’s employment and create a discriminatorily abusive working

 environment. See, e.g., Lockett v. Choice Hotels International, Inc., 315 Fed.

 Appx. 862 (11th Cir. 2009)(finding the following conduct not sufficiently severe or

 pervasive: the employee made sexual comments to the plaintiff frequently over

 several months, such as talking “about sexual positions, that he would lick her ‘p-

 u-s-s-y’, that ‘he would go down on [her] good,’ that her boyfriend ‘ain't F'ing

 [her] right,’ and that she needed ‘to get with a real guy,’” as well as sticking his

 tongue out two or three times, trying once to hug her, and once touching her

 bottom quickly). Thus, Defendant is entitled to summary judgment on Plaintiff’s

 hostile work environment claims.


                                           16
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 17 of 28 PageID 884




        B. Gender Discrimination

        Plaintiff asserts claims of gender discrimination based on her contention that

 Defendant treated male employees with suspended licenses more favorably than

 she was treated. Defendant argues that Plaintiff cannot produce any evidence of

 Defendant giving more favorable treatment to any similarly situated male

 comparators.7 As explained below, the Court agrees with Defendant.

        Plaintiff argues that she can prove gender discrimination under the burden-

 shifting framework set out in McDonnell Douglas.8 Courts evaluate claims under

 the McDonnell Douglas framework as follows:

               When proceeding under McDonnell Douglas, the plaintiff
               bears the initial burden of establishing a prima facie case
               of discrimination by showing (1) that she belongs to a
               protected class, (2) that she was subjected to an adverse
               employment action, (3) that she was qualified to perform
               the job in question, and (4) that her employer treated
               “similarly situated” employees outside her class more
               favorably. If the plaintiff succeeds in making out a prima
               facie case, the burden shifts to the defendant to articulate
               a legitimate, nondiscriminatory reason for its actions.
               Finally, should the defendant carry its burden, the plaintiff
               must then demonstrate that the defendant's proffered
               reason was merely a pretext for unlawful discrimination,
               an obligation that “merges with the [plaintiff's] ultimate
               burden of persuading the [factfinder] that she has been the
               victim of intentional discrimination.”


 7
   Defendant also argues that Plaintiff was not qualified to perform her job once her license was
 suspended. The Court need not reach this argument, because Plaintiff fails to show that she was
 treated less favorably than similarly situated male employees or otherwise offer any
 circumstantial evidence of gender discrimination.
 8
   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                                  17
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 18 of 28 PageID 885




 Lewis v. City of Union City, Georgia, 918 F.3d 1213, 1220–21 (11th Cir.

 2019)(internal citations omitted).

       Defendant argues that Plaintiff cannot make out a prima facie case, because

 she cannot produce any evidence that Defendant treated any similarly situated male

 comparators more favorably. In order to be a proper comparator, Plaintiff “must

 show that she and her comparators are ‘similarly situated in all material respects.’”

 Id. at 1226. In general, similarly situated comparators: (1) will have engaged in the

 same basic conduct or misconduct as the plaintiff; (2) will have been subject to the

 same employment policy, guideline, or rule as the plaintiff; (3) will ordinarily

 (although not invariably) have been under the same supervisor as the plaintiff; and

 (4) will share the plaintiff’s employment or disciplinary history. See id. at 1227-28

 (citations omitted). Such a showing is necessary before a comparison of

 Defendant’s treatment of the other employees can give rise to an inference of

 unlawful discrimination. See id. at 1225.

       In this case, after Plaintiff’s license was suspended and she had a BPO

 license, Herrera and Stewart required Plaintiff to sign a waiver and release in order

 for her to keep her job. Plaintiff contends that two male Recreation Leaders,

 Franklin Gates and Vince Bowers, had suspended licenses, but they were not

 required to sign a waiver and release in order to keep their jobs. However, these

 employees are not similarly situated to Plaintiff, because they had suspended


                                          18
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 19 of 28 PageID 886




 licenses in 2005 (Gates) and 2009 (Bowers), before Herrera and Stewart began

 working for Defendant, and thus, Herrera and Stewart were not the decisionmakers

 regarding Gates’ and Bowers’ continued employment with Defendant.9 The fact

 that one or more decisionmakers did not require Gates or Bowers to sign a waiver

 and release in order to keep their jobs when their licenses were suspended is not

 evidence that Herrera and Stewart’s decision to require Plaintiff to sign a waiver

 and release in order to keep her job was based on her gender. See Siddiqui v.

 NetJets Aviation, Inc., 773 Fed. Appx. 562, 564 (11th Cir. 2019)(stating that

 “differences in treatment of different comparators by different decisionmakers can

 rarely be the basis for a viable discrimination claim”); Hartwell v. Spencer, 792

 Fed. Appx. 687, 694 (11th Cir. 2019)(finding, in a race discrimination case, that

 the white comparator was not similarly situated to the black plaintiff because the

 decisionmaker (Turner) that responded to the comparator’s misconduct was not the

 same decisionmaker (Pfaff) that responded to the plaintiff’s misconduct; court

 stated that it made “no sense to say that Turner’s leniency towards [the white

 comparator] supports the allegation that Pfaff treated white [employees]

 differently” than the plaintiff). Accordingly, the Court finds that Plaintiff has

 failed to present a prima facie case of discrimination.




 9
  Stewart did not start working for Defendant until 2015. (Doc. No. 15-1, depo. p. 32). Herrera
 did not start working for Defendant until 2018. (Doc. No. 15-2, depo. p. 13).
                                                19
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 20 of 28 PageID 887




       A plaintiff’s failure to produce a comparator is not necessarily fatal to her

 claim if the plaintiff otherwise presents a convincing mosaic of circumstantial

 evidence that would allow a jury to infer intentional discrimination. See Smith v.

 Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)(citations omitted).

 Plaintiff contends that the evidence before the Court satisfies this alternative

 method of showing discrimination. The Court, however, rejects Plaintiff’s

 argument that the evidence, construed in the light most favorable to her, presents a

 convincing mosaic of circumstantial evidence that would allow a jury to infer

 intentional discrimination against Plaintiff based on her gender. Therefore,

 Defendant is entitled to summary judgment on Plaintiff’s gender discrimination

 claims.

       C. Retaliation

       Plaintiff contends that Defendant terminated her employment in retaliation

 for her complaining about Mayweather’s sexual harassment and then complaining

 that Defendant undertook an inadequate investigation and failed to properly

 discipline Mayweather for his harassing conduct. In order to succeed on her

 retaliation claims, Plaintiff must show three things: (1) that she engaged in

 statutorily protected activity; (2) the she suffered an adverse employment action;

 and (3) that the adverse employment action was causally related to her protected

 activity. See Knox v. Roper Pump Co., 957 F.3d 1237, 1244 (11th Cir. 2020). If


                                           20
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 21 of 28 PageID 888




 she makes such a showing, then she has established a prima facie case, and the

 burden shifts to Defendant to rebut the presumption that the adverse action was due

 to retaliation. See id. Defendant meets this burden of production by articulating a

 legitimate, non-discriminatory reason for the adverse action. See id. at 1245. If

 Defendant proffers a legitimate, non-discriminatory reason for the adverse action,

 the presumption of retaliation is eliminated, and the burden shifts back to Plaintiff

 to show that Defendant’s proffered reason is pretextual. See id. To do this,

 Plaintiff must proffer evidence, including previously produced evidence, that

 would permit a reasonable jury to conclude that the reason proffered by Defendant

 for Plaintiff’s termination was not the real reason, and instead, Plaintiff was

 terminated in retaliation for engaging in protected activity. See id.

       Defendant does not dispute that Plaintiff engaged in protected activity when

 she complained of Mayweather’s harassment on September 14, 2017 and that she

 suffered an adverse employment action when Defendant terminated her

 employment on September 20, 2019. However, Defendant argues that Plaintiff

 cannot show causation. Specifically, Defendant argues that the three-year gap

 between her sexual harassment complaint and her termination is too long to show

 that her termination was caused by her 2017 complaint. Additionally, Defendant

 argues that Plaintiff’s car accident and resulting BPO license is a superseding




                                           21
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 22 of 28 PageID 889




 cause that breaks any chain of causation between Plaintiff’s protected activity and

 her termination.

       The Court agrees that Plaintiff’s 2017 complaint and her 2020 termination,

 standing alone, do not raise an inference of retaliation. But that is not the entire

 basis for Plaintiff’s retaliation claims. Plaintiff contacted HR and inquired about

 the status of her sexual harassment complaint in August of 2018 at a meeting that

 was attended by Herrera, Stewart, and an attorney from the county attorney’s

 office. Plaintiff argues that this inquiry into her sexual harassment complaint and

 her resulting complaint regarding Defendant’s investigation of her harassment

 complaint and the discipline given to Mayweather discussed at the 2018 meeting

 constitute protected activity. Neither Plaintiff nor Defendant cite to actual case law

 to support their positions regarding whether Plaintiff’s inquiry and complaint

 during this 2018 meeting constitutes protected activity. The Court’s limited

 research suggests that it may constitute protected activity. See Milner v, Lee

 County, Alabama, 2006 WL 1361147, at *10 (M.D. Ala. May 16, 2006)(stating

 that the plaintiff engaged in protected activity when she twice inquired about her

 sexual harassment complaint and when she complained that the investigation into

 her complaint was inadequate); Weston v. Pennsylvania, 251 F.3d 420, 430 (3d




                                           22
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 23 of 28 PageID 890




 Cir. 2001)10(stating that the plaintiff’s three inquiries into the status of her sexual

 harassment complaint were protected activities).

        Plaintiff believes that because she complained about the handling of her

 sexual harassment complaint at the August 2018 meeting, Herrera and Stewart

 were angry and intended to retaliate against her. Plaintiff believes that Herrera and

 Stewart used her car accident and suspended license, which occurred three months

 later on November 11, 2018, as an excuse to retaliate against her. Specifically,

 Plaintiff contends that they used her suspended license as a means of forcing her to

 waive her claims of sexual harassment relating to Mayweather in exchange for her

 continued employment. Thus, Plaintiff argues, her complaint about Mayweather’s

 sexual harassment and her complaint about the way Defendant investigated it and

 disciplined Mayweather were causally connected to Defendant’s insistence that she

 sign a waiver and release of those claims, which resulted in her termination when

 she refused.

        In support of her argument, Plaintiff relies on Knox, in which the plaintiff

 was terminated for refusing to sign a waiver and release of his discrimination

 claim. See Knox, 957 F.3d at 1243. In Knox, the plaintiff was suspended for

 violence against a co-worker while the defendant investigated the violence




 10
   Weston was overruled in part on other grounds by Burlington N. & Santa Fe Ry. Co. v. White,
 548 U.S. 53 (2006).
                                              23
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 24 of 28 PageID 891




 allegation. See id. at 1240. Shortly thereafter, the plaintiff complained that he was

 being discriminated against based on his race, because white employees that had

 violated the workplace violence policy were treated more favorably. See id.

       The defendant determined that the plaintiff had violated the workplace

 violence policy and told the plaintiff that he could keep his job if he completed

 anger management classes and signed a “Last Change Agreement” (“LCA”) that

 included a release of all of his claims against the defendant, including Title VII

 claims. See id. at 1240, 1242. The plaintiff would not sign the LCA with the

 release language and asked the defendant to remove the release language in the

 LCA. See id. at 1240, 1243. The defendant refused to remove the release

 language, and the defendant’s attorney stated to the plaintiff’s attorney that “it

 would [be] foolish to allow [the plaintiff], after his . . . complaint, to return to work

 without signing a release only thereafter to have to defend itself against a baseless

 EEOC claim.” Id. at 1243. Additionally, the defendant’s attorney told the

 plaintiff’s attorney that “‘the release became an issue because [the plaintiff] made a

 claim of discrimination.’” Id. The plaintiff refused to sign the release, and the

 defendant fired the plaintiff. See id.

       The plaintiff sued the defendant for race discrimination and retaliation. See

 id. at 1240. The district court granted summary judgment to the defendant, and the




                                            24
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 25 of 28 PageID 892




 plaintiff appealed. See id. As to the retaliation claim, the appellate court stated the

 following:

                Our case law confirms that a plaintiff could establish a
                causal connection between the protected activity and
                termination when an employer responds to an employee's
                discrimination complaint by conditioning the employee's
                continued employment on a release of claims and then
                fires the employee for rejecting the release.
                                     *     *       *
                No one has disputed that [the plaintiff] was subject to
                termination for violating the workplace violence policy.
                The question, however, is not whether [the
                defendant] could have fired [the plaintiff] based on his
                violation of company policy, but rather whether [the
                defendant] would have fired [the plaintiff] in the absence
                of [the plaintiff’s] protected activity. If [the defendant]
                would not have included the release but for [the
                plaintiff’s] complaint, and if [the plaintiff] wouldn't have
                been fired but for his refusal to sign the release -- difficult
                evidentiary judgments that a jury must make after
                assessing the credibility of the witnesses -- then [the
                defendant] . . . unlawfully retaliated.

 Id. at 1246.

       Thus, based on Knox, Plaintiff may be able to establish a causal connection

 between her protected activity and her termination if she shows that Defendant

 responded to her protected activity by conditioning her continued employment on a

 release of her claims and then fired her for refusing to sign the release. In this

 case, Defendant has a policy that requires that Plaintiff have a valid driver’s

 license, and the policy states that she could be subject to termination for having

 only a BPO license. But the question is not whether Defendant could have fired
                                              25
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 26 of 28 PageID 893




 Plaintiff for having a BPO license, but rather whether Defendant would have fired

 Plaintiff for having only a BPO license if she had not made a sexual harassment

 complaint and then complained about how it was handled.

       Defendant argues that Plaintiff’s 2017 sexual harassment complaint and

 2018 follow-up inquiry were not related to the waiver and release, because

 Defendant did not ask Plaintiff to sign the waiver and release until August of 2019.

 Thus, Defendant argues, the large gap in time shows that the events are not related.

 However, following Defendant’s logic, there is also a large gap in time between

 Plaintiff’s November 2018 car accident and Defendant asking Plaintiff to sign the

 waiver and release in August of 2019. The Court finds that the relationship, if any,

 between Plaintiff’s sexual harassment complaint and follow-up inquiry and

 Defendant’s request that Plaintiff sign the waiver and release is a question of fact

 for the jury to decide.

       Based on the record before the Court, there is a genuine issue of material

 fact as to whether Defendant would not have made Plaintiff sign the waiver and

 release but for her sexual harassment complaint and her complaint about how it

 was handled. There is evidence before the Court that Plaintiff would not have

 been fired on September 20, 2019 but for her refusal to sign the waiver and release.

 Thus, a genuine issue of material fact exists regarding whether Plaintiff can prove

 a prima facie case of retaliation.


                                           26
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 27 of 28 PageID 894




       Defendant contends that it has offered a legitimate, non-discriminatory

 reason for terminating Plaintiff—she had only a BPO license. Plaintiff contends

 that Defendant’s reason is pretext for retaliation, as Defendant allowed her to

 continue working with only a BPO license for more than ten months, and it would

 have continued to allow her to work with only a BPO license through November

 20, 2019 had she signed the waiver and release. The Court finds that there is a

 genuine issue of material fact regarding whether Defendant’s proffered reason for

 Plaintiff’s termination is pretext for retaliation. As such, the Court denies both

 parties’ motions for summary judgment as to Plaintiff’s retaliation claims.

 IV. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that:

       (1)    Plaintiff’s Motion for Summary Judgment (Doc. No. 15) is DENIED.

       (2)    Defendant’s Motion for Summary Judgment (Doc. No. 16) is

 GRANTED as to Plaintiff’s gender discrimination claims and hostile work

 environment claims, but the motion is DENIED as to the Plaintiff’s retaliation

 claims.

       (3)    All pretrial motions, including all motions in limine, must be filed by

 March 15, 2021. Each party may file one motion in limine containing all of their

 arguments in a single document not to exceed 25 pages. Responses thereto must be

 filed by March 29, 2021.


                                           27
Case 8:20-cv-00485-SCB-AEP Document 29 Filed 03/01/21 Page 28 of 28 PageID 895




         (4)   The parties are directed to file their joint pretrial statement by April 2,

 2021.

         DONE AND ORDERED at Tampa, Florida, this 1st day of March, 2021.




 Copies to:
 Counsel of Record




                                            28
